Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election of the Invention of Group I, without traverse, with the response filed 9-26-22 is acknowledged.

Claims 36-52 are pending.

Claims 36-48 are under examination.

Claims 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-26-22.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

MPEP § 2063.05 instructs: 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.
While these and other cases find that recitation of an undisclosed species may violate the description requirement, a change involving subgeneric terminology may or may not be acceptable. Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). On the other hand, in Ex parte Sorenson, 3 USPQ2d 1462 (Bd. Pat. App. & Inter. 1987), the subgeneric language of "aliphatic carboxylic acid" and "aryl carboxylic acid" did not violate the written description requirement because species falling within each subgenus were disclosed as well as the generic carboxylic acid. See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)). Each case must be decided on its own facts in terms of what is reasonably communicated to those skilled in the art. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984).
The specification fails to describe “an isolated primary human T cell or progeny thereof comprising: (i) an endogenous T cell receptor (TCR) that is non-functional, wherein the endogenous TCR is rendered non-functional by a mutation introduced in a constant region of a gene encoding a TCR-alpha subunit; and (ii) an exogenous non-TCR chimeric receptor comprising a signaling domain and a ligand binding domain, wherein the signaling domain comprises CD3-zeta” (claim 47), or the subject matter of claim 39 which is substantially the same.

The specification does not provide blazemarks or direction for making the endogenous T cell receptor (TCR) of a primary human T cell non-functional by introducing a mutation into the constant region of the gene encoding the endogenous TCR-alpha subunit.  This particular limitation, which does not appear in the specification as filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.

One way for applicant to overcome this rejection is by amending the claims to not contain new
matter. Alternatively, applicant is invited to point out in detail how the instant specification
provides sufficient written description support for the instant claims. See MPEP 714.02 and
2163.06.

Possession of an invention at the time of filing is best shown by a precise description in the text of the patent specification of all of the aspects of the claimed invention. It is true that a patent need not describe the claimed subject matter in precisely the same terms as used in the claims, see Vas-Cath, 19 USPQ2d at 1116; however, it must still describe the invention with all its claimed limitations in some manner, see Lockwood v. American Airlines, Inc. , 1 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Wertheim, 191 USPQ 90, 96 (CCPA 1979).  "Precisely how close the original description must come to comply with Section 112 must be left to case-by-case development." Vas-Cath, 19 USPQ2d at 1116 (citing In re Smith, 173 USPQ 679, 683 (CCPA 1972)). If the written description does not use precisely the same terms used in a claim, the question then is whether the specification directs or guides one skilled in the art to the subject matter claimed. See, e.g., Fujikawa v. Wattanasin, 39 USPQ2d 1895, 1904 (Fed. Cir. 1996). It has been analogized that the requirement that the written description direct one to the claimed subject matter to "blaze marks" on specific trees that mark a trail through a forest. See In re Ruschig, 154 USPQ 118, 122 (CCPA 1967). It has been found that without such specific direction, a general disclosure will not be sufficient to support narrowly claimed subject matter. See Fujikawa v. Wattanasi, 39 USPQ2d 1895, 1905 (CAFC 1996).

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/255,980, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

The invention of claims 36-48 are supported, in part, by the following disclosure of the instant application:

“In the context of the present invention, by a “TCR-deficient T cell”, or a similar phrase is intended an isolated T cell(s) that lacks expression of a functional TCR, is internally capable of inhibiting its own TCR production, and further wherein progeny of said T cell(s) may also be reasonably expected to be internally capable of inhibiting their own TCR production. Internal capability is important in the context of therapy where TCR turnover timescales (~ hours) are much faster than demonstrable efficacy timescales (days-months), i.e., internal capability is required to maintain the desired phenotype during the therapeutic period. This may e.g., be accomplished by different means as described infra, e.g., by engineering a T cell such that it does not express any functional TCR on its cell surface, or by engineering the T cell such that it does not express one or more of the subunits that comprise a functional TCR and therefore does not produce a functional TCR or by engineering a T cell such that it produces very little functional TCR on its surface, or which expresses a substantially impaired TCR, e.g by engineering the T cell to express mutated or truncated forms of one or more of the subunits that comprise the TCR, thereby rendering the T cell incapable of expressing a functional TCR or resulting in a cell that expresses a substantially impaired TCR. The different subunits that comprise a functional TCR are described infra.  Whether a cell expresses a functional TCR may be determined using known assay methods such as are known in the art described herein. By a “substantially impaired TCR” applicants mean that this TCR will not substantially elicit an adverse immune reaction in a host, e.g., a GVHD reaction.”

However, the invention of claims 36-48 are not described or enabled in the manner provided by 35 U.S.C. 112 by the 61/255,980 application.  

In particular, the ‘980 application does not describe an isolated primary human T cell or progeny thereof comprising: (i) an endogenous T cell receptor (TCR) that is non-functional, wherein the endogenous TCR is rendered non-functional by a mutation introduced in a gene encoding a subunit of the endogenous TCR; and (ii) an exogenous non-TCR chimeric receptor comprising a signaling domain and a ligand binding domain, or 
an isolated primary human T cell or progeny thereof comprising: (i) an endogenous T cell receptor (TCR) that is non-functional, wherein the endogenous TCR is rendered non-functional by a mutation introduced in a constant region of a gene encoding a TCR-alpha subunit; and (ii) an exogenous non-TCR chimeric receptor comprising a signaling domain and a ligand binding domain, wherein the signaling domain comprises CD3-zeta.

Note further that claims 39, 47 and 48 not only are not supported by the ‘980 application but also in specifying that the mutation is in “the constant region of a gene encoding a TCR-alpha subunit” (claim 47) or in “the subunit comprises TCR-alpha and the mutation is in the constant region of the gene” (claim 39) are not described in the instant application, i.e., this aspect of certain claims is new matter for the reasons set forth above.

In conclusion, claims 36-38 and 40-46 are entitled to the benefit of priority as of October 29, 2010.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collingwood et al. (8,945,868, cited on an IDS) in view of Cartellieri et al. (J Biomed and Biotech, Vol 2010, pages 1-13, cited on an IDS) and Jensen et al. (Cyrotherapy (2003) Vol. 5, No. 2, 131-138, cited herewith).

Collingwood teaches human T cells, such as CD4+ T cells or CTLs, modified: 
(i) to functionally impair or to reduce expression of the endogenous T cell receptor (TCR) resulting in said modified human T cell having a reduced likelihood of eliciting an adverse immune reaction as compared to an otherwise unmodified human T cell, and 
ii) to further express at least one functional exogenous non-TCR that comprises a chimeric antigen receptor (CAR) specific for a cancer marker such as “…the CD19 marker characteristic of B cell malignancies.”  (see col. 7, last paragraph; col. 39, 1st full paragraph and Example 7).  As described in col. 39, 1st full paragraph, knocking out expression of HLA and/or the TCR using zinc finger nuclease (ZFN) technology is useful to prevent or ameliorate GHVD which was known to be a common complication when allogenic donor T-cells are transferred to a recipient.

However, Collingwood does not explicitly teach an isolated primary human T cell or progeny thereof comprising: (i) an endogenous T cell receptor (TCR) that is non-functional, wherein the endogenous TCR is rendered non-functional by a mutation introduced in a gene encoding a subunit of the endogenous TCR; and (ii) an exogenous non-TCR chimeric receptor comprising a signaling domain and a ligand binding domain (claim 36), or an isolated primary human T cell or progeny thereof comprising: (i) an endogenous T cell receptor (TCR) that is non-functional, wherein the endogenous TCR is rendered non-functional by a mutation introduced in a constant region of a gene encoding a TCR-alpha subunit; and (ii) an exogenous non-TCR chimeric receptor comprising a signaling domain and a ligand binding domain, wherein the signaling domain comprises CD3-zeta (claim 47).

Cartellieri reviews the genetic modification of T cells by transduction with chimeric antigen receptors (CARs) for adoptive immunotherapeutic treatment of tumor cells expressing a surface antigen recognized by the extracellular CAR binding moiety (see Abstract).  According to Cartellieri, the binding moiety of a CAR commonly consists of a scFv derived from a TAA-specific monoclonal antibody (see page 2-3 bridging paragraph and Fig. 1).  Cartellieri further teaches the CAR signaling domain typically includes CD3ζ (see, e.g., Section 3 at pages 5-6).  At page 7, lines 12-16, Cartellieri teaches the genetic modification of primary human T cells with CARs “…demonstrate safe integration and long-term expression of the transgene.”

Like Cartellieri, Jensen teaches primary human T cells engineered by transfection to contain a TAA-specific CAR comprising a scFv based TAA-binding domain and a CD3ζ signaling domain (see, e.g., Abstract; page 134-135 bridging paragraph and Fig. 1).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to modify primary human T cells for adoptive immunotherapy of cancer (i) by knocking out expression of the endogenous TCR with the ZFN of Collingwood, (ii) by transducing or transfecting said T-cells with a CAR comprising a scFv based TAA-binding domain and a CD3ζ signaling domain consistent with the teachings of Cartellieri and Jensen.  Moreover, subsequent to transduction / transfection, it would have been obvious to the ordinarily skilled artisan to expand the CAR containing T-cells in vitro prior to transfer to the cancer patient, consistent with the teachings of Cartellieri and Jensen, e.g., at page 6, col. bridging paragraph – page 6-7 bridging paragraph, and at page 134-135 bridging paragraph, respectively.  In so doing the ordinarily skilled artisan will inherently be “isolating” primary human T-cells genetically modified to have a non-functional endogenous TCR and to express a non-TCR chimeric receptor since the expansion processes described by Cartellieri and Jensen will necessary enrich for such engineered cells over non-engineered cells by either favoring T-cell proliferation with mitogenic cytokines such as IL-2, IL-7, IL-15 and/or IL-21, or, e.g., by G418 mediated selection of cells expressing a NeoR transgene alone with the CAR.

The ordinarily skilled artisan would have been motivated to make such genetically modified T-cells for adoptive immunotherapy of cancer because knocking out expression of the endogenous TCR allows the skilled artisan to use allogenic, “off the shelf” T cells enabling on demand administration as opposed to autologous T cell adoptive immunotherapy which requires the labor-intensive and time consuming production of an individualized cell therapeutic for each patient to be treated.  

With respect to claims 37 and 38, given the teachings of Collingwood at Example 7 that TCRα-specific ZFN mRNA was capable of knocking out CD3 expression in 28% of ZFN mRNA nucleofected T cells, it would have been obvious to the ordinarily skilled artisan to, at the very least, use the TCRα-specific ZFN mRNA of Collingwood to knockout TCRα expression by disrupting the TCRα chain constant region encoding DNA.  

With respect to claim 39, as described in col. 45, 3rd full paragraph of Collingwood, the ZFN pair 25539/25540 knocks out TCR expression by disrupting the TCRα chain constant region encoding DNA.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644